Matter of Alvarez v Vance (2016 NY Slip Op 03662)





Matter of Alvarez v Vance


2016 NY Slip Op 03662


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Mazzarelli, J.P., Renwick, Saxe, Gische, Kahn, JJ.


1094 100282/15

[*1]In re Celso Alvarez, Petitioner-Appellant,
vCyrus R. Vance, Jr., etc., Respondent-Respondent.


Celso Alvarez, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Judgment, Supreme Court, New York County (Margaret A. Chan, J.), entered June 11, 2015, denying as moot the petition to compel the production of documents under the Freedom of Information Law, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
While respondent was statutorily required to respond to petitioner's September 4, 2014 appeal from the denial of his Freedom of Information Law (FOIL) request within 10 days (Public Officers Law § 89[4][a]), the appropriate remedy for the failure to do so was to remand for respondent to comply (Matter of Molloy v New York City Police Dept., 50 AD3d 98, 100 [1st Dept 2008]). Respondent's de novo review of petitioner's FOIL request subsequent to the commencement of this article 78 proceeding afforded petitioner the relief to which he was entitled, rendering moot this proceeding challenging the dismissal, in light of the de novo review ordered, of his September 4, 2014 administrative appeal (see Matter of Babi v David, 35 AD3d 266 [1st Dept 2006]; Matter of Johnson v Morgenthau, 214 AD2d 348 [1st Dept 1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK